DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 14 January 2021. As directed by the amendment: claims 1-3, 5-7 and 16 have been amended, claims 18-22 have been added, and claims 12-15 and 17 have been canceled. Thus claims 1-8, 10-11, 16, and 18-22 are presently pending in this application. Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(a) rejections previously set forth in the Final Office Action mailed 3 September 2020.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “introduction unit” in claim 10.
The word “unit” is a generic placeholder for “means”. The functional language it is coupled to is “introduction” and it is not preceded by structural modification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, as described further in the 112(b) rejection below, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “the plurality of damped vibration cycles have different frequencies “. This subject matter is not properly described in the application as filed. Paragraph [0009] describes “the vibration in the prescribed period of time is a vibration at a frequency that belongs to a prescribed frequency range.” While there is a prescribed frequency range described, the pressure is described as vibrating in only one frequency, not the plural “different frequencies” as claimed. Paragraph [0065] describes “a subsequent pressure vibration exhibits a damped vibration at generally the same period as the injection pressure transition and at a generally constant frequency.” This further indicates the vibration does not have different frequencies as claimed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 10, the claim limitation “introduction unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0048] describes the introduction unit as a structure “which guides the dosing liquid to the inside of an object region is present between an apparatus to administer the dosing liquid such as the injection apparatus 1 and the object region”. However, this description does not impart a structure to the introduction unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of examination “an introduction unit” is being interpreted as “a needle”.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 10-11, 16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers).
Regarding claim 1, Linn et al. discloses an injection apparatus (Fig 1) for injecting an injection liquid containing a substance to an object region, the injection apparatus comprising: a storage unit (Drug Reservoir Fig 1) configured to store the injection liquid; a drive unit (Nitrogen Gas Filled Chamber Fig 1) configured to generate injection energy; a pressurization unit (Ram and Piston Fig 1) configured to pressurize the injection liquid stored in the storage unit with the injection energy generated by the drive unit; and an injection unit (The front of the device which contains the Orifice Fig 1) configured to inject the pressurized injection liquid to the object region through an injection port (Orifice Fig 1), the pressurization unit configured to pressurize the injection liquid such that the injection liquid has an injection pressure during an initial period, the initial period comprising a first period, a second period (See first, second, and third periods in the initial period in annotated Fig 2 below), the injection pressure configured to be substantially constant at a first pressure during the first period (See first pressure in annotated Fig 2), the injection pressure configured to increase from the first pressure and vibrate in a damped manner to have a plurality of damped vibration cycles (Fig 2, the vibrations reduce in amplitude to a converged state) represented by a damped sinusoidal wave such that the injection pressure repeatedly increases and decreases while peak values of the plurality of damped vibration cycles gradually decrease (See damped vibrations repeatedly increasing and decreasing, Fig 2) during the second period, the third period configured to begin when the injection pressure vibrating in the damped manner converges to a second pressure greater than the first pressure (See second pressure in annotated Fig 2 below), the injection pressure configured to rise and drop in each of the plurality of damped vibration cycles (Fig 2), the plurality of damped vibration cycles comprising a first damped vibration cycle configured to occur first among the plurality of damped vibration cycles (Fig 2, the spike with the labeled peak pressure is the first damped vibration cycle), the injection pressure configured to reach a first peak value (Peak pressure Fig 2) at a first rate in the first damped vibration cycle (The peak value must necessarily be reached at a rate).
Regarding claim 5, Linn et al. discloses the injection apparatus according to claim 1. Linn et al. further discloses wherein the plurality of damped vibration cycles further comprise one or more subsequent damped vibration cycles immediately following the first damped vibration cycle, wherein each of the one or more subsequent damped vibration cycles has a peak value and a minimum value (Fig 2, vibration cycles necessarily have peak values and minimum values), and wherein the second pressure is greater than at least some of the minimum values of the one or more subsequent damped vibration cycles (See annotated Fig 2 (c) below, the minimum value of the 2nd vibration cycle is lower than the second pressure).
Regarding claim 6, Linn et al. discloses the injection apparatus according to claim 1. Linn et al. further discloses wherein all of the peak values of the plurality of damped vibration cycles are greater than the first pressure (Fig 2, all of the peak values are greater than 0).
Regarding claim 7, Linn et al. discloses the injection apparatus according to claim 1. Linn et al. further discloses wherein at least two of the peak values of the plurality of damped vibration cycles are greater than the second pressure (See annotated Fig 2 below, at least the first and second peaks are greater than the second pressure).
Regarding claim 10, Linn et al. discloses the injection apparatus according to claim 1. Linn et al. further discloses wherein the injection apparatus is configured to inject the injection liquid to the object region from the injection port without involving an introduction unit (The injection system is needle-free Fig 1).
Regarding claim 11, Linn et al. discloses the injection apparatus according to claim 1. Linn et al. further discloses wherein the plurality of damped vibration cycles further comprise a second damped vibration cycle having an amplitude less than that of the first damped vibration cycle, a third damped vibration cycle having an amplitude less than that of the second damped vibration cycle, and a fourth damped vibration cycle having an amplitude less than that of the third damped vibration cycle  (See damped vibration cycles in annotated Fig 2 (b) below).
Regarding claim 16, Linn et al. discloses the injection apparatus according to claim 1. Linn et al. further discloses wherein the second pressure is less than the first peak value (See converged 2nd pressure and peak pressure in Annotated Fig 2 below).
Regarding claim 18, Linn et al. discloses the injection apparatus according to claim 1. Linn et al. further discloses wherein the plurality of damped vibration cycles further comprise one or more subsequent damped vibration cycles immediately following the first damped vibration cycle (Fig 2), and wherein a minimum value of the first damped vibration cycle is less than a peak value of each of the one (See minimum of the 1st damped vibration cycle being below all peaks in annotated Fig 2 (c) below).

    PNG
    media_image1.png
    961
    1603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    824
    472
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    617
    429
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Alexandre et al. (US 2003/0149396 A1).
Regarding claim 2, Linn et al. discloses the injection apparatus according to claim 1. Linn et al. further discloses wherein the injection pressure is configured to reach a second peak value less than the first peak value at a second rate in a second damped vibration cycle immediately following the first damped vibration cycle. However, Linn et al. is silent to and wherein the first rate is faster than the second rate.
Alexandre et al. teaches wherein the first rate is faster than the second rate (See first and second rates in annotated Fig 4 below).

    PNG
    media_image4.png
    468
    702
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the first rate to be faster than the second rate of Linn et al. as taught by Alexandre et al. since such a modification is the result of a simple substitution of one known element (damped vibration cycle with undisclosed rate proportions) for another (the first rate is faster than the second rate) to achieve a predictable result (a damped vibration cycle).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Hjertman et al. (US 2004/0133150 A1).
Regarding claim 3, Linn et al. discloses the injection apparatus according to claim 1. Linn et al. further discloses wherein the plurality of damped vibration cycles have a frequency (All vibrations necessarily have a frequency). However, is silent to the plurality of vibration cycles having different frequencies.
Hjertman et al. teaches the plurality of vibration cycles have different frequencies (Fig 5, each vibration cycle in the top pressure profile is further divided into multiple peaks). It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of damped vibration cycle so Linn et al. to have different frequencies to provide a pressure profile that can resonate with more than one frequency.  
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Oda (US 2013/0237951 A1).
Regarding claim 4, Linn et al. discloses the injection apparatus according to claim 1. Linn et al. further discloses wherein the drive unit includes at least a high-energy substance (Nitrogen Gas Filled Chamber Fig 1 is a pressurized, high energy substance). However, Linn et al. fails to disclose wherein the drive unit is configured to generate the administration energy by burning the high-energy substance.
Oda teaches a drive unit includes at least a high-energy substance (22 Fig 2) and is configured to generate the administration energy by burning the high-energy substance (‘combustion product, which is produced by the combustion of the ignition charge 22’ [0051]). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the drive unit of Linn et al. to have the limitations as taught by Oda because such a modification is the result of a simple substitution of one 
Regarding claim 8, modified Linn et al. discloses the injection apparatus according to claim 4. However, modified Linn et al. fails to disclose further comprising: a gas generating agent configured to generate a combustion gas by being exposed to combustion products generated by the combustion of the high-energy substance,  wherein the pressurization unit is further configured to pressurize the dosing liquid by energy created by the combustion gas in response to the second period being elapsed. 
Oda teaches further comprising: a gas generating agent (‘gas generating agent’ [0034]) configured to generate a combustion gas by being exposed to combustion products generated by the combustion of the high-energy substance (‘combusted by the combustion product to produce a predetermined gas’ [0034]), wherein the pressurization unit is further configured to pressurize the dosing liquid by energy created by the combustion gas (‘and an increase in pressure brought about by the predetermined gas produced by the gas generating agent as a pressurization transition’ [0034]) in response to the second period being elapsed (The second period is equivalent to the first pressurization mode, ‘the gas generating agent 30 is combusted … immediately after the completion of the first pressurizing mode’ [0068]). It would have been obvious to one of ordinary skill to include a gas generating agent with the limitations above as taught by Oda on the device of Alexandre et al. to provide a second pressurizing mode where a larger amount of the injection objective substance can be diffused to the objective depth of the injection target area [0033].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783